After a continuance, for advisement, the opinion of the Court was drawn up by
Weston G. J.
-The statute, by which the defendants were created a corporation, and authorized to build the bridge in question, and from which also they derive their right to claim and receive toll, imposes upon them the duty to keep the same “ in good, safe, and passable repair.” If the plaintiff has sustained an injury, from the failure of the defendants to fulfil this duty, we doubt not he may sustain an action therefor. This results from the principles of natural justice, which are to be applied as well to corporations *204as to individuals. The case of Riddle v. Proprietors of locks and canals on Merrimack river, 7 Mass. R. 169, is an authority in point, to which we refer.
The declaration sets forth the liability of the defendants, to keep the bridge in safe and convenient repair, for the accommodation of all the citizens, “ paying a reasonable and stated toll therefor,” and avers “ the readiness of the plaintiff to pay said toll, when he arrived at the toll-house.” But we are not called upon, in the case before us, to decide upon the sufficiency of the declaration, which is not drawn in question, either upon demurrer, or upon a motion in arrest of judgment. Nor is the title of the defendants to the land, upon or over which their bridge passes, properly in controversy. Whatever it may be, or whether it commenced or is continued by right or by wrong, the measure of their liability is the same.
We doubt not it was competent for the plaintiff to prove, what a deceased witness had testified to at a former trial of this cause. It is liable to no legal objection; and is well sustained by authority, and the practice of our courts.
The plaintiff was permitted to prove, that members of the corporation had worked upon that part of the passage way, where the injury happened. It is quite immaterial by whom this was done, or whether there was or was not a proper deduction of authority from the corporation. If it was adopted by them, and it does in fact form a part of the bridge, it was the duty of the defendants to keep it in repair. That it was adopted as a part of the| bridge, is in no degree deducible from the fact, that it was worked upon by some of the members of the corporation. That evidence, then, we regard as immaterial, and therefore its admission does not, in our judgment, constitute a sufficient objection to the verdict.
The members of the corporation, offered as witnesses for the defendants, had a direct interest in the event of the suit. This does not belong to the class of corporations, the members of which are made competent witnesses by statute.
The main question is, whether from the facts, the place of the injury constituted a part of the bridge. And we are of opinion that it did. It was on or near ground, which had been wharfed up, where that end of the bridge landed. It was properly the entrance *205to the bridge, from the public travelled way; and the only way of ingress and egress, of which travellers, passing the bridge, could avail themselves. If an access like this might be left in a dangerous state, without liability on the part of the defendants, the bridge, for the passing of which they receive a compensation, would become a trap, instead of an accommodation, for travellers, it is too narrow a construction to hold, that a bridge over a river ceases at the point where it rests upon the land, and that those, who are charged with the duty of making it passable, are not bound to make it accessible from the bank on either side, or having done so, that they are not bound to keep it safe and convenient.
The liability of the defendants being established, the only remaining question is, as to the measure of damages. The plaintiff is entitled to a fair indemnity for his loss. He has lost the value of his horse, and also what he has expended in endeavoring to cure him. The jury having allowed this part of his claim, it must be understood, that it was an expense prudently incurred, in the reasonable expectation, that it would prove beneficial. It was incurred, not to aggravate, but to lessen, the amount for which the defendants might be held liable. Had it proved successful, they would have had the benefit of it. As it turned out otherwise, it is but just, in our judgment, that they should sustain the loss.

Judgment on the verdict.